DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed January 14th, 2021 has been entered. Claims 1 – 28 are pending in the application. 

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 3, 7 – 8, 11 – 16, 18, 20 – 22, 24 – 25 and 27 – 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DeSimone (US 2016/0325493).
Regarding claim 1, DeSimone teaches a method of forming a body (Abstract) comprising: forming a three-dimensional body (3D object) from a mixture (polymerizable liquid) (Fig. 1; Para. 27), the mixture comprising at least 15 vol% of solid particles for a total volume of the mixture (Para. 81) and a radiation-curable material (Para. 84), wherein forming includes continuous translation and growth of the body from an interface of the mixture (Para. 27), wherein the interface of the mixture is adjacent to an inhibition zone (dead zone) of the mixture (Fig. 1).
Regarding claim 2, DeSimone discloses a method of forming a body comprising: providing an assembly including a chamber (ref. #14) containing a mixture (ref. #16) and a construction (ref. #17); forming a three-dimensional body by continuously creating and attaching a radiation cured translating portion to a carrier plate of the construction and increasing a distance between the carrier plate and the mixture in a continuous manner to create a three-dimensional body within the mixture (Para. 27), wherein during forming the three-dimensional body is adjacent to an interface of an inhibition zone (dead zone) of the mixture (Fig. 1), and the carrier plate is moving away from the inhibition zone during forming of the three-dimensional body (Fig. 1, Para. 27), wherein the mixture comprises a content of solid particles greater than 15 vol% of a total volume of the mixture (Para. 81).
Regarding claim 3, DeSimone teaches the invention disclosed in claim 1, as described above. Furthermore, DeSimone teaches the radiation-curable material comprises a photoinitiator and a polymerizable monomer (Para. 94).
Regarding claim 7, DeSimone teaches the invention disclosed in claim 1, as described above. Furthermore, DeSimone teaches the solid particles includes ceramic particles (Para. 80).
Regarding claim 8, DeSimone teaches the invention disclosed in claim 7, as described above. Furthermore, DeSimone teaches the solid particles contain alumina (Para. 80).
Regarding claims 11 and 12, DeSimone teaches the invention disclosed in claim 1, as described above. Furthermore, DeSimone provides an embodiment wherein the forming 
Regarding claim 13, DeSimone teaches a method of forming a body comprising: forming a three-dimensional body using an additive manufacturing process (Abstract; Para. 27), the three-dimensional body having a content of ceramic solid particles of at least 15 vol% for a total volume of the three-dimensional body (Para. 80), wherein the three-dimensional body has a total volume of at least 0.1 mm3 (Para. 119), and wherein forming of the three-dimensional body is conducted in a vertical direction from an interface of the mixture at a speed of at least 25 mm/hr (Para. 139; Fig. 1).
Regarding claim 14, DeSimone teaches the invention disclosed in claim 13, as described above. Furthermore, DeSimone provides an embodiment wherein the forming is conducted in a vertical direction at a speed of 100 microns per second or 360 mm/hr (Para. 139).
Regarding claim 15, DeSimone teaches the invention disclosed in claim 2, as described above. Furthermore, DeSimone teaches the method further comprising sintering of the three-dimensional body to remove the radiation curable material after curing (Para. 80; Para. 225).
Regarding claim 16, DeSimone teaches the invention disclosed in claim 2, as described above. Furthermore, DeSimone teaches the radiation-curable material comprises a photoinitiator and a polymerizable monomer (Para. 94).
Regarding claim 18, DeSimone teaches the invention disclosed in claim 2, as described above. Furthermore, DeSimone teaches the solid particles includes ceramic particles (Para. 80).
Regarding claim 20, DeSimone teaches the invention disclosed in claim 2, as described above. Furthermore, DeSimone provides an embodiment wherein the forming is conducted in a vertical direction at a speed of 100 microns per second or 360 mm/hr (Para. 139).
Regarding claim 21, DeSimone teaches the invention disclosed in claim 7, as described above. Furthermore, DeSimone teaches solid particles include ceramic particles (Para. 80) and 
Regarding claim 22, DeSimone teaches the invention disclosed in claim 7, as described above. Furthermore, DeSimone teaches solid particles include polymeric particles (Para. 102), and wherein the solid polymeric particles do not dissolve in the mixture (Para. 102 – solid particles are suspended in the liquid resin).
Regarding claim 24, DeSimone teaches the invention disclosed in claim 18, as described above. Furthermore, DeSimone teaches solid particles include ceramic particles (Para. 80) and polymeric particles (Para. 102), and wherein the solid polymeric particles do not dissolve in the mixture (Para. 102 – solid particles are suspended in the liquid resin).
Regarding claim 25, DeSimone teaches the invention disclosed in claim 18, as described above. Furthermore, DeSimone teaches solid particles include polymeric particles (Para. 102), and wherein the solid polymeric particles do not dissolve in the mixture (Para. 102 – solid particles are suspended in the liquid resin).
Regarding claim 27, DeSimone teaches the invention disclosed in claim 1, as described above. Furthermore, DeSimone teaches the amount of solid particles in the mixture is not greater than 40 vol% (Para. 81).
Regarding claim 28, DeSimone teaches the invention disclosed in claim 1, as described above. Furthermore, DeSimone teaches the inhibition zone with a thickness ranging from 0.01 to 400 microns (Para. 17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DeSimone (US 2016/0325493) in view of Rohner (US 2010/0283188).
Regarding claims 4 and 5, DeSimone teaches the invention disclosed in claim 1, as described above. However, DeSimone does not explicitly teach the forming portions of 
Yet, in a similar field of endeavor, Rohner teaches a method of producing a shaped body by continuously exposing layers of material with electromagnetic radiation (Abstract, Para. 3). Furthermore, Rohner discloses exposing the material with electromagnetic radiation at a wavelength of 350 to 500 nm (Para. 48).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify the electromagnetic radiation with a wavelength in the range of 370 nm to 450 nm. The claimed range lies inside the range disclosed by Rohner, so a prima facie case of obvious ness exists. One would be motivated to set this limitation to control properties of the final material being formed, such as layer thickness (Para.11).
Regarding claim 9, DeSimone in view of Rohner teaches the invention disclosed in claim 4, as described above. Furthermore, Rohner discloses exposing the material with electromagnetic radiation at a power between 0.1 mW/cm2 and 100 mW/cm2 (Para. 11).
Regarding claim 17, DeSimone teaches the invention disclosed in claim 2, as described above. However, DeSimone does not explicitly teach the forming portions of the mixture being subjected to electromagnetic radiation within the range disclosed in the instant claim.
Yet, in a similar field of endeavor, Rohner teaches a method of producing a shaped body by continuously exposing layers of material with electromagnetic radiation (Abstract, Para. 3). Furthermore, Rohner discloses exposing the material with electromagnetic radiation at a wavelength of 350 to 500 nm (Para. 48).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify the electromagnetic radiation with a wavelength in the range of 370 nm to 450 nm. The claimed range lies inside the range disclosed by Rohner, so a prima facie case .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DeSimone and Rohner as applied to claim 4 above, and further in view of Halloran (US 6117612).
Regarding claim 6, DeSimone in view of Rohner teaches the invention disclosed in claim 4, as described above. However, these references do not explicitly teach the electromagnetic radiation with an energy from at least 20 mJ/cm2 to not greater than 450 mJ/cm2. 
Yet, in a similar field of endeavor, Halloran teaches forming a three dimensional body by curing a mixture comprising a liquid characteristic of at least 15 vol% for a total volume of the mixture (Col. 9, lines 44 - 66). Furthermore, Halloran teaches the forming portions of the mixture are subjected to electromagnetic radiation with an energy from at least 20 mJ/cm2 to 450 mJ/cm2 (Col. 9, line 66). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify the electromagnetic radiation with an energy between 20 mJ/cm2 to 450 mJ/cm2. The claimed range lies inside the range disclosed by Rohner, so a prima facie case of obvious ness exists. 

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DeSimone (US 2016/0325493) in view of Fan (US 5474719).
Regarding claims 10 and 19, DeSimone teaches the invention disclosed in claims 1 and 2, as described above. However, DeSimone does not disclose the mixture as a shear thinning slurry.
Yet, in a similar field of endeavor. Fan discloses a method and apparatus for coating compositions in uniform thin layers thereby allowing the production of solid objects (Col. 1, lines 7 – 14). Fan also discloses it is advantageous to use shear-thinning compositions in solid 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the mixture, taught by DeSimone, so it is characterized as a shear-thinning slurry with an inverse relationship between shear rate and viscosity. One would be motivated to set this limitation to translate to faster forming times and improved coating uniformity (Col. 12, lines 46 – 49).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over DeSimone (US 2016/0325493) in view of Neil (US 20070072762).
Regarding claim 23, DeSimone teaches the invention disclosed in claim 15, as described above. However, DeSimone does not explicitly describe the sintering conducted at a temperature of at least 900°C. 
Yet, in a similar field of endeavor, Neil discloses a method of forming a body (Abstract) comprising: forming a three-dimensional body from a mixture, the mixture comprising at least 15 vol% of solid particles for a total volume of the mixture and a radiation-curable material (Para. 11 – 12), wherein forming includes continuous translation and growth of the body from an interface of the mixture (Para. 26 – 28). Furthermore, Neil teaches the method further comprising high temperature sintering of the three dimensional body at a temperature of at least 900°C (Para. 31).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to sinter the mixture at a temperature of at least 900°C. One would be motivated to set this limitation to effectively sinter the shape to full density and achieve a high degree of translucency (Para. 31).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over DeSimone (US 2016/0325493).
Regarding claim 26, DeSimone teaches a method of forming a body (Abstract) comprising: forming a three-dimensional body (3D object) from a mixture (polymerizable liquid) (Fig. 1; Para. 27), the mixture comprising solid polymeric particles (Para. 102) and a radiation-curable material (Para. 84), wherein forming includes continuous translation and growth of the body from an interface of the mixture (Para. 27), wherein the interface of the mixture is adjacent to an inhibition zone (dead zone) of the mixture (Fig. 1) and the solid polymeric particles do not dissolve in the mixture (Para. 102 – solid particles are suspended in the liquid resin). It would have been obvious to one of ordinary skill in the art to specify the mixture comprising at least 15 vol% of solid polymeric particles for a total volume of the mixture (Para. 102) by routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743